             Case 3:18-cv-06025-RSL Document 208 Filed 04/27/21 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT TACOMA
 7   ANIMAL LEGAL DEFENSE FUND,                      No. 3:18-cv-06025-RSL
 8                     Plaintiff,                    ORDER GRANTING STIPULATED
                                                     MOTION TO SEAL DOCUMENTS
 9          v.                                       RELATED TO DEFENDANTS’
                                                     OPPOSITION TO PLAINTIFF’S
10   OLYMPIC GAME FARM, INC., ROBERT                 MOTION FOR PARTIAL SUMMARY
     BEEBE, JAMES BEEBE, and KENNETH                 JUDGMENT
11   BEEBE,
12                     Defendants.
13

14

15          THIS MATTER comes before the Court on the Stipulated Motion to Seal Documents
16   Related to Defendants’ Opposition to Plaintiff’s Motion for Partial Summary Judgment. After
17   considering the motion, the motion is GRANTED.
18
            It is ORDERED that Dkts. # 206 and # 207 shall be kept under seal. Redacted versions of
19
     these documents are available for public viewing. The parties shall, however, show cause on or
20
     before April 30, 2021, why Dkt. # 201 should not be unsealed.
21

22

23          Dated this 27th day of April, 2021.
24
                                          Robert S. Lasnik
25
                                          United States District Judge
26

     ORDER GRANTING STIPULATED MOTION
     TO FILE UNDER SEAL             -1                                               STOEL RIVES LLP
                                                                                          ATTORNEYS
     (3:18-cv-06025-RSL)                                             600 University Street, Suite 3600, Seattle, WA 98101
                                                                                   Telephone 206.624.0900
